DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16/638898 filed on 02/13/2020. Claims 1-18 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaji (US Patent Pub. No. 2015/0294622 A1)

claim 1, Chaji teaches a pixel circuit (Chaji, Fig. 10A, pixel 710), comprising: 
a storage capacitor comprising a first terminal and a second terminal (Chaji, Fig. 10A, storage capacitor Cs with node B and node A); 
an initialization sub-circuit comprising an initial voltage terminal, the initialization sub-circuit being coupled to the first terminal of the storage capacitor and a light-emitting control terminal (Chaji, Fig. 10A, n-type emission transistor 742 with one end connected to Vref, gate connected to emission line EM and another end connected to node B of storage capacitor Cs); and 
a light-emitting control sub-circuit comprising a first voltage terminal, the light-emitting control sub-circuit being coupled to the first terminal of the storage capacitor and the light-emitting control terminal (Chaji, Fig. 10A, p-type emission transistor 722 with one end connected to VDD, gate connected to emission line EM and another end connected to node B of storage capacitor Cs to node B of storage capacitor Cs), 
wherein the initialization sub-circuit is configured to store an initial voltage of the initial voltage terminal in the first terminal of the storage capacitor under a control of a light-emitting control signal of the light-emitting control terminal (Chaji, Fig. 10A and [0097], n-type emission transistor 742 to connect Vref to node B of storage capacitor Cs under control of emission line EM); 
the light-emitting control sub-circuit is configured to apply a first voltage of the first voltage terminal to the first terminal of the storage capacitor (Chaji, Fig. 10A and [0097], p-type emission transistor 722 to connect VDD to node B of storage capacitor Cs under control of emission line EM); and 

Regarding claim 2, Chaji teaches the limitations of the parent claim 1 and further teaches the initialization sub-circuit comprises a first transistor, and a gate of the first transistor is coupled to the light-emitting control terminal; a first electrode of the first transistor is coupled to the initial voltage terminal; and a second electrode of the first transistor is coupled to the first terminal of the storage capacitor (Chaji, Fig. 10A, n-type emission transistor 742 with one end connected to Vref, gate connected to emission line EM and another end connected to node B of storage capacitor Cs).
Regarding claim 13, Chaji teaches the limitations of the parent claim 1 and further teaches a display apparatus, comprising a plurality of sub-pixels, wherein each of the plurality of sub-pixel comprises pixel circuit of claim 1, and a light-emitting element (Chaji, Fig. 1, display system 50 with plurality of pixel/sub-pixel; Chaji, Fig. 10A, OLED 714).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Pub. No. 2014/0014912 A1)
Regarding claim 14, Kim teaches a driving method for a pixel circuit coupled to a light-emitting element, the pixel circuit comprises a storage capacitor, an initialization sub-circuit, a light-emitting control sub-circuit, a reset sub-circuit, a driving transistor, a switch transistor, an input sub-circuit and a compensation sub-circuit (Kim, Fig. 7, C10, ELVDD, TR50, TR40, TR20, TR60, TR10 and TR30 respectively), wherein the driving method comprises: 

resetting an electric potential of a second terminal of the storage capacitor to be equal to a reference voltage (Kim, Fig. 7, when TR40 is turned on, second terminal of capacitor C10 is reset to Vint); 
inputting a data voltage to a second electrode of the driving transistor (Kim, Fig. 7 data from data line Dj is charge to N1 when TR10 is turned on); 
compensating the electric potential of the second terminal of the storage capacitor, by charging the storage capacitor until the electric potential of the second terminal of the storage capacitor being equal to a sum of the data voltage and a threshold voltage of the driving transistor (Kim, Fig. 7 and [0095], The capacitor C10 is charged with a voltage corresponding to a sum of the voltage corresponding to the data signal and the threshold voltage of the second transistor TR20.); and 
controlling the light-emitting element to emit light (Kim, Fig. 7 and [0097], when transistor TR50 and TR60 are turned on, current is flow through OLED).

Allowable Subject Matter
Claims 3-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 3 and its dependent claim, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structure of the light-emitting control sub-circuit in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. The above cited reference Chaji teaches a light-emitting control sub-circuit which performs the similar function (see rejection above for detail), however neither Chaji itself or the other prior art teaches or suggests the particular structure as claimed as a whole or a method to modify Chaji to teach such structure.
Regarding claim 15 and its dependent claim, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structure of the initialization sub-circuit in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. The above cited reference Kim teaches an initialization sub-circuit which performs the similar function (see rejection above for detail), however neither Kim itself or the other prior art teaches or suggests the particular structure as claimed as a whole or a method to modify Kim to teach such structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2008/0309595 A1 to Nitomi et al. discloses a similar invention as recited, specifically charging the capacitor to a voltage 
U.S. Patent Publication No. 2010/0090993 A1 to Tseng discloses a similar invention as recited, specifically charging the capacitor a terminal of a storage capacitor with different voltages (Tseng, Figs. 3a-3f)
U.S. Patent Publication No. 2017/0330512 A1 to Zhou discloses a similar invention as recited, specifically charging the capacitor to a voltage of a sum of the data voltage and a threshold voltage of the driving transistor (Zhou, [0039]).
U.S. Patent No. 9,842,539 B2 to Hung et al. discloses a similar invention as recited, specifically charging the capacitor a terminal of a storage capacitor with different voltages (Tseng, Figs. 2, 5, 6 and 8)
U.S. Patent Publication No. 2018/0182346 A1 to Ryu et al. discloses a similar invention as recited, specifically charging the capacitor to a voltage of a sum of the data voltage and a threshold voltage of the driving transistor (Ryu, [0054]).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693